DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 09/06/22 have been fully considered but they are not fully persuasive. The applicant argues the following: the art cited does not sufficiently teach a positive or negative or stable trend corresponding to FiO2 levels, and determine first and second representations thereof, nor does it sufficiently disclose number of alerts, and that this is not sufficiently taught by supporting references. Without necessarily acceding to all the applicant’s arguments, the examiner has modified the rejection in view of amendments and arguments, citing to an additional reference for support. 
Regarding first and second representations of the trends determined for the levels of FiO2 for each fixed time period, Hettig, which discloses graphical representations of data and thus exists in the applicant’s field of endeavor, discloses this, stating, “in FIG. 27, the vital signs screens 700 further includes a measurements panel 712 that lists one or more vital signs 714. Each listed vital sign 714 includes a date and time field 716 to indicate when was the last time that the vital sign measurement was updated. Also, some vital signs 714 include a graph 718 that displays a trend of the vital sign monitored over time. Additionally, each vital signs 714 includes an arrow icon 720 that can be selected to display the selected vital sign in more detail for visualization. For example, selection of the arrow icon 720 can lead to a display of the trend of the vital sign over a longer period of time. Other configurations are contemplated,” )[0257]). Hettig’s Table 1 lists FiO2 among the patient metrics tracked over time. Fig. 28-29 further display a screen configuration where a fixed time period – that of a few days – is visible, in addition to representing the data in a “second representation,” that is, graphically over time, whereas the first representation of Fig. 27 is of a brief time period, and is a numeric reading. It would be obvious to one of ordinary skill in the art to incorporate the first and second representations of Hettig into the graphical display of the main reference in view of supporting references, such that patient data is more easily visually understood, in order that clinicians and patients can more readily use patient history to inform treatment and care. 
Regarding number of alerts, Hettig, which discloses graphical representations of data and thus exists in the applicant’s field of endeavor, discloses this, stating, “The patients screen 750 further includes an alerts indicator 756 and a tasks indicator 758 listing the number of alerts (“1”) and tasks (“2”), respectively,” ([0261]). It would be obvious to one of ordinary skill in the art to incorporate the summed alerts of Hettig into the system and method of main in view of supporting references, such that that summative patient data is more easily read, in order that clinicians and patients can more readily use patient history to inform treatment and care.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 10179217 B2 to Steinhauer et al, henceforth Steinhauer, in further view of US 20200066415 A1 to Hettig, henceforth Hettig.
Regarding claim 1, Steinhauer teaches a method for communicating patient ventilation data (example architecture 10, Fig. 1A, Col 7, lines 35-39), comprising: receiving, from a plurality of ventilators (medical ventilators 110, Fig. 1A, Col. 7 lines 35-39), ventilation data including physiological measurements for a plurality of patients currently receiving ventilation from the plurality of ventilators (“ventilator 110 is configured to provide ventilator data indicative of the monitored physiological statistics,” Col 7 lines 42-44); providing, to one or more user devices, a user interface configured to present the plurality of patients for selection by a respective user (ventilator monitoring user interface 125, Col 7 line 64), receive from the respective user a selection of one or more selected patients of the plurality of patients (FIG. 17G shows a detailed patient report 17260 that can be accessed on the interface, Col 28 lines 1-5), and provide, to the respective user, messages relating to the physiological measurements of the selected patients when the physiological measurements of the selected patients meet predetermined criteria (“The identification for each patient can include at least one of an account identification, a patient name, patient care area, or patient location,” Col 4 lines 35-37; and “wherein the processor is further configured to receive a threshold value for generating a notification when the physiological statistic for the patient exceeds the threshold value” Col 3 lines 29-31); receiving, from the user interface operating on a first user device of the one or more user devices, an indication that a first user authenticated to the user interface selected a first ventilated patient from the plurality of patients (FIG. 17G shows a detailed patient report 17260 that can be accessed on the interface, Col 28 lines 1-5); determining, from the received ventilation data, that a first physiological measurement associated with the selected first ventilated patient satisfies a predetermined threshold or range of values; and responsive to the first physiological measurement of the first ventilated patient satisfying the predetermined threshold or range of values, sending a message pertaining to the first physiological measurement to the first user device for display by the user interface (Col 3, lines 29-31) when the first user is authenticated to the user interface (step 626, Fig 6; further see wherein “caregiver ID may be accessed locally by scanning the caregiver ID (via a scanner coupled to the ventilator) or remotely such as through remote login (e.g., username/password from the caregiver) with a handheld interface utilized by the caregiver,” Col 11, lines 63-67).  
Steinhauer further discloses receiving, via the user interface, a request for ventilator status information for the plurality of ventilators (“the method includes receiving data for a plurality of medical ventilators, and identifying a configuration for each of the plurality of medical ventilators from the received data for the plurality of medical ventilators. The method also includes associating each patient with a respective one of the plurality of medical ventilators, determining an identification and status for each patient associated with one of the plurality of medical ventilators, and providing, for display, information indicative of the configuration of each of the plurality of medical ventilators and indicative of the identification and status of each patient associated with one of the plurality of medical ventilators,” see Col. 3 lines 57-64 where each patient is associated with a ventilator, and a plurality of patients indicates a plurality of ventilators).
Although Steinhauer does not explicitly state “a listing,” of a plurality of ventilators, it would be obvious to one of ordinary skill in the art that the “information indicative of the configuration of each of the plurality of medical ventilators,” (Col 3, lines 57-64) constitutes an associative listing which must uniquely identify each ventilator in order to provide “configuration information” for that ventilator, in order that the clinician receive a better overview of available ventilator equipment.
Steinhauer further discloses, “The data for the plurality of medical ventilators can be received over a network.” (Col 4 lines 43-46); and responsive to the request for ventilator status information : determining, for each of the plurality of ventilators, a current status of the ventilator and a count of ventilation alerts generated for the ventilator (“identification and status for each patient associated with one of the plurality of medical ventilators” Col 3 lines 57-64), including a plurality of alerts based on respective physiological measurements of a patient receiving ventilation by the ventilator satisfying respective clinical thresholds (“The information indicative of the identification and status of each patient can include at least one measured physiological statistic for dynamic compliance,” see Col 4 lines 4-5, that is, information pertaining to compliance with a particular value, in addition to information pertaining to exceeding a particular value); and providing, for display via the user interface, for each of the plurality of ventilators (“a user interface…for viewing and transmitting information from/to one or many medical ventilators.” Col 6 lines 57-60), an indication of the status of the ventilator and the count of alerts associated with the patient receiving ventilation by the ventilator (“The information provided for display can include a report, for at least one of the patients, of at least one of weaning, medical ventilator settings, medical ventilator history, lung protection, and patient details. The data is received at a device, and wherein parameters for generating the report are configurable at the device. The report can include at least one of analytics data or summary data,” see Col 3 lines 5-15, summary data which provides measures of central tendency, typically associated with the summative (total) data from which they are derived).
Regarding a numerical count of alerts, Steinhauer discloses wherein exceeding a threshold for a particular patient metric constitutes a notification; the data on average number of notifications for a care area is derived from averaging data on individual number of notifications for individual patients in that care area. If information on average # of notifications exists for a care area, that information is derived from information on individual # of notifications per patient in that care area – a clear indication that this piece of information corresponding to “numerical count of alerts,” is being actively computed. Additionally, Steinhauer discloses, “the information indicative of the identification and status of each patient can include at least one…statistic.” (Col 4 lines 3-5) and further discloses, “the method further can include receiving a threshold value for generating a notification when the physiological statistic for the patient exceeds the threshold value” (14). A patient’s individual metrics are tracked, and notifications are generated based on metric-specific thresholds. Additionally, Steinhauer discloses, “Reports such as patient summary and detail reports…and other types of ventilator-related reporting can be generated by the ventilator monitoring user interface,” (Col 4 lines 50-52) that is, the interface can display patient-specific information that is summative of the patient’s individual metrics, including a summation of notifications generated for that individual patient.  However, for further support regarding number of alerts, Hettig, which discloses graphical representations of data and thus exists in the applicant’s field of endeavor, states, “The patients screen 750 further includes an alerts indicator 756 and a tasks indicator 758 listing the number of alerts (“1”) and tasks (“2”), respectively,” ([0261]). It would be obvious to one of ordinary skill in the art to incorporate the summed alerts of Hettig into the system and method of Steinhauer (which provides a compelling motivation to calculate summative information), such that that summative patient data is more easily read, in order that clinicians and patients can more readily use patient history to inform treatment and care.

Regarding claim 2, Steinhauer teaches further comprising: providing, based on the selection of the first ventilated patient by the first user, an indication that the first user has selected to receive messages pertaining to the first ventilated patient (“indicative of a number of patients with alarm setting markers 17341,” Col 29, lines 30-31).  Steinhauer does not explicitly state providing this indication to another device; however, Steinhauer states a second user device associated with a second user (“The medical entities 120 can be any device having an appropriate processor, memory, and communications capability for storing and hosting the ventilator data. In certain aspects, a medical entity 120 can include a coordination engine for providing the ventilator data in a format usable by other applications, such as third-party applications.” Col 3, lines 53-60). 

6.	Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauer in view of Hettig, and further in view of US 20180366213 A1 to Fidone et al, henceforth Fidone, and further in view of US 20090113295 A1 to Halpern et al, henceforth Halpern.
Regarding claim 3, 8 and 13, Steinhauer teaches wherein the plurality of patients are associated with a predetermined care area of a hospital, the method further comprising: determining an average length of stay of the plurality of patients associated with the predetermined care area (“The executive summary focuses on historical retrospective data measures (e.g., length of stay (LOS) with KPIs) categorized by various analytics,” Col 27 lines 41-43) and providing, for display on the user interface (user interface 125); and providing, for display on the user interface, together with the graphical display of the dial, and data representative of a historical average length of stay for a given prior period of time  (“Parameters including a patient identification 17431 and start date and end date 17432 can be defined in order to generate a ventilator history report.” Col 30 lines 56-58; reported measures include “an average number of days on a ventilator 17255” Col 3 lines 35-36).  Steinhauer also discloses receiving, via the user interface, a request for care area information pertaining to the predetermined care area; responsive to the request for care area information (Col 3 lines 32-34).
Steinhauer does not teach a circular dial. However, Fidone teaches a graphical display of at least a portion of a circular dial having a plurality of color-coded regions, each region representative of a given range or threshold of time (Fig. 8A, dials 806, [0152]), the graphical display including a pointer overlapping the dial at a position representative of the determined average length of stay (“The display 800 also shows current length of stay 805 for the patient” [0152]). It would be obvious to one of ordinary skill in the art to combine the graphical display of Fidone with the interface of Steinhauer, as this would enable the user to quickly grasp, using color association, the patient’s current stage of expected stay. Steinhauer in view of Fidone teaches historical data on length of stay (Col 27 lines 41-43 [Steinhauer]) but does not teach a bar graph. However, Halpern, which discloses a system to display physiological data and thus exists in the applicant’s field of endeavor, teaches a bar graph (bar graph 302) having a plurality of bars ([0039-0042]) which represent data for given prior periods of time. It would be obvious to one of ordinary skill in the art to adapt the bar graph of Halpern to display the historical data on length of stay of Steinhauer, as such a visual presentation would enable the user’s intuitive grasp of the information.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Steinhauer in view of Hettig as applied to claim 1 above, and further in view of Halpern.
Regarding claim 4, Steinhauer teaches further comprising: determining, for the first ventilated patient, from the ventilation data, a level of fraction of inspired oxygen (FiO2) and a level of positive-end expiratory pressure (PEEP) (“Received data for the plurality of medical ventilators can include a medical ventilator start time, a medical ventilator mode, VT, ventilation frequency, FiO2, and PEEP,” Col 2 lines 58-60); and providing, for display by the user interface, a name of the first ventilated patient, a determined level of fraction of inspired oxygen (FiO2) or determined level of positive-end expiratory pressure (PEEP), and data corresponding to a respective time period of a plurality of predetermined fixed time periods (“The measured values 17263 illustrate trends in the values as lines 17267 angled in the direction of the trend.” Col 28 lines 28-30).  Steinhauer also discloses receiving, via the user interface, a request for trend information pertaining to the plurality of patients, responsive to the request for trend information (“The ventilator monitoring user interface 125 is designed to provide a…trending report,” see Col 20 lines 55-56). Steinhauer does not state directional arrows; however, Halpern states a plurality of directional arrows wherein each arrow corresponding to a respective time period of a plurality of predetermined fixed time periods, each arrow indicative of a positive or negative or stable trend (pointer 310, [0047]). It would be obvious to one of ordinary skill in the art to modify the plurality of established time intervals as disclosed by Steinhauer (Steinhauer states, for example, “It should be appreciated that data 1705 is accessed over any time period, including days [or] months,”(Col 22 lines 20-23); Steinhauer further states, “The user can access a reports interface for viewing a weaning summary report, weaning details report, ventilator settings report, ventilator history report, lung protection analytics summary report, and lung protection analytics details report. The user can access a patient view interface in which all active patients on a ventilator are displayed, as well as ventilator information (e.g., ventilator type, ventilator started date and time)” (Col 26 lines 57-60); that is, if the user chooses to view all active patients, and is viewing a patient history report, it would be possible to view one patient’s history in a first timeframe, and a second patient’s history in a second timeframe), with the trend indicator for each interval as disclosed by Halpern, such that there is a plurality of indicators for a plurality of intervals, in order to optimize patient care for optimal therapeutic outcome, and enable the user to quickly grasp recent fluctuations in patient condition.

8.	Claims 6-7, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauer in view of Hettig, and further in view of US 20180366213 A1 to Fidone et al, henceforth Fidone.
Regarding claims 6 and 11, Steinhauer teaches a system comprising: one or more processors (processor 154 [0047]); a memory device (memory 104, [0047]); a non-transitory computer readable medium (processor 154) containing instructions (operating parameters 106) which, when executed by the one or more processors or computing device, cause the one or more processors or computing device to perform operations comprising: to receive, from a plurality of ventilators (medical ventilators 110, Fig. 1A, Col. 7 lines 35-39), ventilation data including physiological measurements for a plurality of patients currently receiving ventilation from the plurality of ventilators (“ventilator 110 is configured to provide ventilator data indicative of the monitored physiological statistics,” Col 7 lines 42-44); provide, to a plurality of user devices, a user interface configured to present the plurality of patients for selection by a respective user (ventilator monitoring user interface 125, Col 7 line 64), receive from the respective user a selection of one or more selected patients of the plurality of patients (FIG. 17G shows a detailed patient report 17260 that can be accessed on the interface, Col 28 lines 1-5), and provide, to the respective user, messages relating to the physiological measurements of the selected patients when the physiological measurements of the selected patients meet predetermined criteria (“The identification for each patient can include at least one of an account identification, a patient name, patient care area, or patient location,” Col 4 lines 35-37; and “wherein the processor is further configured to receive a threshold value for generating a notification when the physiological statistic for the patient exceeds the threshold value” Col 3 lines 29-31); receive, from the user interface operating on a first user device of the plurality of user devices, an indication that a first user authenticated to the user interface selected a first ventilated patient from the plurality of patients (Fig 17G, Col 28 lines 1-5); determine, from the received ventilation data, that a first physiological measurement associated with the selected first ventilated patient satisfies a predetermined threshold or range of values (when the processor determines that the physiological value does not exceed the threshold value, Col 3 lines 29-31); responsive to the first physiological measurement of the first ventilated patient satisfying the predetermined threshold or range of values, send a message pertaining to the first physiological measurement to the first user device for display by the user interface (Col 3 lines 29-31) when the first user is authenticated to the user interface (step 626, Fig. 6, Col 3 lines 63-67), receiving, via the user interface, a request for trend information pertaining to the plurality of patients (detailed patient report can be accessed via the interface, Col 28 lines 1-5); and responsive to the request for trend information: determining, for each respective patient of the plurality of patients, from the ventilation data (Col 3 lines 57-64), levels of fraction of inspired oxygen (FiO2) and levels of positive-end expiratory pressure (PEEP) (Col 2 lines 58-60) for a plurality of fixed time periods.
Steinhauer discloses displaying levels of FiO2 and PEEP, but does not disclose determining, for each respective patient of the plurality of patients, for each fixed time period, a positive or negative or stable trend corresponding to the determined levels of FiO2 and determined levels of PEEP for the fixed time period, and displaying said trends. However, Hettig, which discloses graphical representations of data and thus exists in the applicant’s field of endeavor, discloses displaying the plurality of patients in the user interface (displaying the data on interface comprising screens 700) together with, for each respective patient of the plurality of patients (Table 1 shows an instance of tracking each of a plurality patients), respective first representations of the trends (trends of vital signs, [0257]) determined for the levels of FiO2 (see FiO2, Table 1) for each fixed time period of the plurality of fixed time periods and respective second representations of the trends determined for the levels of PEEP for each fixed time period (“trend of vital sign[s] monitored over time,” [0257]; over time comprising a series of fixed time periods; further see Table 1, which lists a plurality of patient metrics, including FiO2, tracked over time, and Figs. 27-29). It would be obvious to one of ordinary skill in the art to incorporate the first and second representations of Hettig into the graphical display of Steinhauer, such that patient data is more easily visually understood, in order that clinicians and patients can more readily use patient history to inform treatment and care. 
Steinhauer does not disclose a respective representation of the first and second respective representations being color coded to represent a range of values or that a threshold has been reached; however, Fidone discloses a graphical display of at least a portion of a circular dial having a plurality of color-coded regions, each region representative of a given range or threshold (Fig. 8A, dials 806, [0152]). It would be obvious to one of ordinary skill in the art to incorporate the color-coding as disclosed by Fidone with the interface of Steinhauer in view of Hettig, as this would enable the user to quickly grasp, using color association, the patient’s progression or regression.

Regarding claim 7, Steinhauer teaches further comprising: providing, based on the selection of the first ventilated patient by the first user, an indication that the first user has selected to receive messages pertaining to the first ventilated patient (“indicative of a number of patients with alarm setting markers 17341,” Col 29, lines 30-31).  Steinhauer does not explicitly state providing this indication to another device; however, Steinhauer states a second user device associated with a second user (“The medical entities 120 can be any device having an appropriate processor, memory, and communications capability for storing and hosting the ventilator data. In certain aspects, a medical entity 120 can include a coordination engine for providing the ventilator data in a format usable by other applications, such as third party applications.” Col 3, lines 53-60). 

Regarding claims 10 and 15, Steinhauer teaches further comprising: determining, for each of the plurality of ventilators, a status of the ventilator and notifications associated with a patient receiving ventilation by the ventilator (notification generator 1740, Fig. 17, Col. 31 lines 38-42); and providing, for display by the user interface, for each of the plurality of ventilators, an indication of the status of the ventilator and the notifications (notification generator 1740, Fig. 17, Col 31 lines 38-42) associated with the patient receiving ventilation by the ventilator. Steinhauer does not explicitly state providing the number of notifications; however, it does state providing an average number of notifications (Fig. 17O shows how many times on average patients exceed threshold values 17294) and states providing statistics particular to patients (FIG. 17G shows a detailed patient report 17260). It would be obvious to one of ordinary skill in the art to incorporate the number of notifications for each patient as taught by Steinhauer (a statistic whose average is provided in the executive summary, 17240 in Fig. 17F) into the individual detailed patient report of Steinhauer in order that the user can use this information to prioritize patient care.
Steinhauer discloses receiving, via the user interface, a request for ventilator status information for the plurality of ventilators (“the method includes receiving data for a plurality of medical ventilators, and identifying a configuration for each of the plurality of medical ventilators from the received data for the plurality of medical ventilators. The method also includes associating each patient with a respective one of the plurality of medical ventilators, determining an identification and status for each patient associated with one of the plurality of medical ventilators, and providing, for display, information indicative of the configuration of each of the plurality of medical ventilators and indicative of the identification and status of each patient associated with one of the plurality of medical ventilators,” see Col. 3 lines 57-64 where each patient is associated with a ventilator, and a plurality of patients indicates a plurality of ventilators).

Regarding claim 12, Steinhauer teaches further comprising: providing, based on the selection of the first ventilated patient by the first user, an indication that the first user has selected to receive messages pertaining to the first ventilated patient (“indicative of a number of patients with alarm setting markers 17341,” Col 29, lines 30-31).  Steinhauer does not explicitly state providing this indication to another device; however, Steinhauer states a second user device associated with a second user (“The medical entities 120 can be any device having an appropriate processor, memory, and communications capability for storing and hosting the ventilator data. In certain aspects, a medical entity 120 can include a coordination engine for providing the ventilator data in a format usable by other applications, such as third-party applications.” Col 3, lines 53-60). 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5pm EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/ANKIT D TEJANI/Primary Examiner, Art Unit 3792